DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/JP2018/034845, filed on 09/20/2018.
Specification
The disclosure is objected to because of the following informalities: 
The Specification is objected to because claims 1 and 4 is recited in paragraph [0003]-[0004].
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nivison US. Patent (2,357,605) hereinafter Nivison.
Regarding claim 1,
Nivison discloses a bending die used for forming a rod-shaped body bent in a three- dimensional XYZ direction (see Pag.1 col.2 lines 24-26), the bending die comprising: 
an XY-plane forming die (1-2, see fig.1) that is clamped in an X direction to bend the rod-shaped body (tube) in an XY plane; and 
a Z-direction forming die (7-10, see fig.1-3 ) that is clamped in a Z direction to bend the rod-shaped body in the Z direction, 

    PNG
    media_image1.png
    404
    523
    media_image1.png
    Greyscale

wherein, when both the XY-plane forming die (1-2) and the Z-direction forming die (10) are clamped, a cavity (space to be occupied by the tube, see fig.4) that forms the rod-shaped body bent in the three-dimensional XYZ direction (fig.6-8, show the tube before and after forming operation) is defined therebetween.

    PNG
    media_image2.png
    378
    568
    media_image2.png
    Greyscale

Regarding claim 2,
Nivison discloses wherein the XY-plane forming die (1-2) is a pair of forming dies clamped in the X direction (see fig.1 and 3), and 

    PNG
    media_image3.png
    385
    547
    media_image3.png
    Greyscale

forming surfaces (see fig.3) for bending the rod-shaped body in an XY direction are formed on respective plate surfaces of the forming dies that face each other (see Pag.2 col.1 lines 10-26).
Regarding claim 3, (as best understood)
Nivison discloses wherein, when the pair of XY-plane forming dies (1-2) is clamped, the pair of XY-plane forming dies defines a cavity (space to be occupied by the tube, see fig.3) between the forming surfaces facing each other (see fig.3-4), 

    PNG
    media_image4.png
    385
    547
    media_image4.png
    Greyscale

a width of the cavity being approximately equivalent to an outer diameter of the rod-shaped body (tube) to be bent (see fig. 3).
Regarding claim 4, (as best understood)

Examiner notes, element 7 is integrated in die element 1 and is interpreted to be a die in the z direction since element 7 contributes to the forming shape operation is the z direction. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


September 10, 2021

/S.O.B./Examiner, Art Unit 3725    

/EDWARD T TOLAN/Primary Examiner, Art Unit 3725